JOANOS, Judge.
Culver appeals from the trial court’s denial of his motion for post-conviction relief. We affirm.
Appellant alleges that he was not brought to trial within 180 days as required by Rule 3.191, Florida Rules of Criminal Procedure, and that his attorney overlooked this matter. Because of this, he further alleges that he was denied effective assistance of counsel. However, the record shows that the state attorney and appellant’s defense counsel submitted affidavits to the trial court stating that appellant had waived his right to speedy trial in order that polygraph examinations might be taken. The stipulation waiving speedy trial bears a date two days after the 180-day period had run. However, the affidavits submitted by counsel reveal that the date was incorrectly typed in and that the stipulation had occurred prior to the running of the speedy trial period.
AFFIRMED.
McCORD and SHIVERS, JJ., concur.